Citation Nr: 1520486	
Decision Date: 05/13/15    Archive Date: 05/26/15	

DOCKET NO.  13-25 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran performed active duty for training from June to October 2001, and served on active duty from August 2002 to November 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a January 2014 rating decision VA granted entitlement to service connection for pseudofolliculitis barbae, as well as for gastroesophageal reflux disease.  Accordingly, those issues, which were formerly on appeal, are no longer before the Board.  

This appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

Pertinent evidence of record is to the effect that the Veteran failed to report for a videoconference hearing scheduled at the Roanoke, Virginia, Regional Office (RO) on June 6, 2014.  However, a review of the record would appear to indicate that, during the course of the current appeal, the Veteran changed his address on more than one occasion.

Significantly, at the initiation of his appeal, the Veteran apparently resided on Guilder Lane, while in the later stages of his appeal, he resided on West Nine Mile Road.  Based on administrative data currently in the possession of the Board, however, the Veteran currently resides on Westover Avenue.  It is, of course, the claimant's responsibility to keep VA informed of changes of address, and if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Still, in an April 2015 Report of General Information the Veteran indicated that he had missed the hearing scheduled for him in June 2014 "due to the wrong address being on (the) file."  Accordingly, the Veteran was requesting that a new hearing be scheduled for him on the issue of entitlement to service connection for obstructive sleep apnea.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Inasmuch as the Agency of Original Jurisdiction (AOJ) schedules videoconference hearings, an additional REMAND of this matter to the AOJ is indicated.

In light of the aforementioned, and in deference to the Veteran's request, the case is REMANDED to the AOJ for the following action:

The AOJ should take all necessary and appropriate action to determine the Veteran's current address, and then utilize that address to schedule him for a videoconference hearing.  A copy of the letter scheduling the Veteran for that hearing should be included in the claims folder.  If the Veteran no longer desires a hearing, he should so indicate in writing to the RO.

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

